PER CURIAM:
Claimants brought this action to recover damages to their 1990 Nissan van, which occurred on April 2, 1992, when claimant Susan R. Dillard was driving the van on 1-64. She was *163proceeding eastbound on 1-64 when the van struck a metal expansion joint in the right lane at the east end of the bridge at the Mall Road Exit at 1-64. The expansion joint damaged the transmission fluid pan and the oil pan. Claimants incurred costs in excess of their deductible of $250.00 for the repairs to the van. The damages are limited to this amount.
Claimant Susan Dillard testified that she encountered the obstruction on the interstate at approximately 2:00 p.m. She stated that she had observed a piece of metal sticking up from the interstate but attempted to straddle it. She also saw a State highway truck on the bridge. She did not observe any warning signs or flagmen at the scene. She stopped the van and noticed something leaking from beneath the van whereupon she drove to a nearby gas station.
Respondent contends that repairs were made to the expansion joint in a timely manner. Lyle May, a crew leader for the respondent in the Huntington area, received notification of the defective expansion joint at approximately 1:20 p.m. He took two men and welding truck to the area and proceeded to cut off the expansion joint to alleviate the hazard.
The Court is of the opinion that respondent had sufficient time to at least proving warning to the traveling public at the time that claimant’s van struck the expansion joint. The Court entertained two other claims involving this same expansion joint and is aware of the notice of this hazard on the interstate which was provided to respondent. The Court is of the opinion that respondent should have warned the traveling public when one of its trucks was at the scene and an employee could have at least flagged traffic around the broken expansion joint.
Accordingly, the Court makes an award to the claimants in the amount of $250.00.
Award of $250.00.